DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 8, and 10-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
a contour formed in the energy absorbing material”.  In the course of describing how to make and use the invention, the original disclosure nowhere describes forming a contour in an energy absorbing material.  The specification in paragraph 0025 says “The energy absorbing material may be disposed between the first side 306 and the second side 308 of the seatback 302. The energy absorbing material may be disposed throughout all or a portion of an area between the first side 306 and the second side 308 of the seatback 302. In some examples, the energy absorbing material may be uniformly or non-uniformly disposed between recessed portion 310 and the second side 308 and/or between recessed portion 312 and the second side 308.”  This is the closest the disclosure gets to the claimed subject matter, but clearly falls short of describing what is now claimed.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6, 7, 21, and 22 are rejected under 35 U.S.C. 103 as being unpatentable over Townsend (US-6142563) in view of Kaneda (US-2017/0217341) and further in view of Gardner (US-2015/0048666).
As to claims 1, and 22, Townsend teaches a vehicle seat comprising a first and second side and upwards of three distinct surfaces that are recessed and concave having curvatures in at least a first, lateral direction (see Townsend figure 1). Townsend further teaches an energy absorbing material 20 that plastically deforms under compressive force disposed between the first and second sides (see Townsend figure 1, abstract).
	Townsend does not explicitly show second and third surfaces recessed relative to a first surface with the second surface with a second curvature in a second direction perpendicular to the first direction.  Kaneda teaches a vehicle seat with contours that can be described as having a first seatback surface 21 on the first side, a second seatback surface on the first side, the second seatback surface being concave and recessed relative to the first seatback surface, the second seatback surface having a first curvature with respect to a first direction and a second curvature with respect to a second direction, the second direction perpendicular to the first direction and a third seatback surface on the first side, the third seatback surface being recessed relative to the first seatback surface, the third seatback surface being disposed above the second seatback surface and having a third curvature with respect to the first direction (see Kaneda figures 1 and 5-9).  The complex contours depicted by Kaneda are typical of conventional bucket seats.  It would have been obvious to one of ordinary skill in the art to include recessed surfaces on a chair taught by Townsend that curved in multiple directions as taught by Kaneda, in order to produce a more ergonomic seatback that better conforms to the shape of a user’s body.

	As to claim 2, Townsend and Kaneda do not specify the dimensions claimed.  However, the dimensions are not significant of any unexpected result and appear to be in the same ballpark as dimensions of a conventionally contoured vehicle seat.  The claim would have been obvious to one of ordinary skill in the art since producing the seat of Townsend in view of Kaneda with the specified dimensions would not alter any functional property thereof and predictably yield a seat sized to fit a typical user and fit inside a vehicle.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
	As to claim 3, Townsend teaches that the energy absorbing material 20 is a metal, plastic, carbon fiber, cardboard, or aluminum, (see Townsend column 6 lines 32-39).
	As to claim 4, Townsend teach that energy absorbing material 20 is a honeycomb structure comprising cavities 50 and its compressibility is based on the cavities. (see Townsend column 5 lines 54-65).

	As to claim 7, Townsend and Kaneda do not specify the dimensions claimed.  However, the dimensions are not significant of any unexpected result and appear to be in the same ballpark as dimensions of a conventionally contoured vehicle seat.  The claim would have been obvious to one of ordinary skill in the art since producing the seat of Townsend in view of Kaneda with the specified dimensions would not alter any functional property thereof and predictably yield a seat sized to fit a typical user and fit inside a vehicle.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
	As to claim 21, Townsend teaches that “backrest 14 may include cellular structural material 20 throughout the backrest or along an upper, lower, or inboard portion of the interior of the backrest.” (see Townsend column 3 lines 38-53). 

Claims 8 and 10-20 are rejected under 35 U.S.C. 103 as being unpatentable over Townsend (US-6142563) in view of Kaneda (US-2017/0217341) and further in view of Dellanno (US-5580124).
	As to claims 8, 15, and 16, 14, and 20, Townsend teaches a vehicle seat comprising a first and second side and upwards of three distinct surfaces that are recessed and concave having curvatures in at least a first, lateral direction (see Townsend figure 1). Townsend further teaches an energy absorbing material 20 that plastically deforms under compressive force disposed between the first and second 
	Townsend does not explicitly show second and third surfaces recessed relative to a first surface with the second surface with a second curvature in a second direction perpendicular to the first direction.  Kaneda teaches a vehicle seat with contours that can be described as having a first seatback surface 21 on the first side, a second seatback surface on the first side, the second seatback surface being concave and recessed relative to the first seatback surface, the second seatback surface having a first curvature with respect to a first direction and a second curvature with respect to a second direction, the second direction perpendicular to the first direction and a third seatback surface on the first side, the third seatback surface being recessed relative to the first seatback surface, the third seatback surface being disposed above the second seatback surface and having a third curvature with respect to the first direction (see Kaneda figures 1 and 5-9).  The complex contours depicted by Kaneda are typical of conventional bucket seats.  It would have been obvious to one of ordinary skill in the art to include recessed surfaces on a chair taught by Townsend that curved in multiple directions as taught by Kaneda, in order to produce a more ergonomic seatback that better conforms to the shape of a user’s body.

	As to claims 10, 11, and 17, Townsend and Kaneda do not specify the dimensions claimed.  However, the dimensions are not significant of any unexpected result and appear to be in the same ballpark as dimensions of a conventionally contoured vehicle seat.  The claim would have been obvious to one of ordinary skill in the art since producing the seat of Townsend in view of Kaneda with the specified dimensions would not alter any functional property thereof and predictably yield a seat sized to fit a typical user and fit inside a vehicle.  Where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ 233.
As to claims 12 and 18, Townsend teaches that the energy absorbing material 20 is a metal, plastic, carbon fiber, cardboard, or aluminum, (see Townsend column 6 lines 32-39).
As to claims 13 and 19, Townsend teach that energy absorbing material 20 is a honeycomb structure comprising cavities 50 and its compressibility is based on the cavities. (see Townsend column 5 lines 54-65).
	
Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.  As agreed in the interview, the vehicle seat taught by Wilson does not show the seatback assembly “directly attached” to the vehicle body.  However, the newly cited reference Gardner does.  The new grounds of rejection for claim 1 were not necessitated by the applicant’s amendment and so this action is made non-final.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTOPHER E VERAA whose telephone number is (571)272-2329. The examiner can normally be reached M-F, 8:30am-5pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CeV/Examiner, Art Unit 3636                                                                                                                                                                                                        

/DAVID R DUNN/Supervisory Patent Examiner, Art Unit 3636